COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                        NOTICE OF ORDER ON MOTION

Cause number:            01-13-00362-CV
Style:                   Phillip Manderscheid
                         v LAZ Parking Texas LLC and Boot Man, Inc. d/b/a Premier Parking Enforcement
                  *
Date motion filed :      May 20, 2013
Type of motion:          Motion to Enlarge Time to File Motion to Proceed on Appeal Without Cost
Party filing motion:     Appellant

         Appellant’s motion is GRANTED to the following extent: appellant’s deadline to pay the $175
         filing fee, and to file proof that he has paid or made arrangements to pay for the clerk’s record, is
         extended 30 days from the date of this order. This extension is granted to permit appellant time to
         file an affidavit of indigence in the trial court and to pursue an exemption of the requirement to
         pay his appellate costs.

Judge's signature: /s/ Rebeca Huddle
                   Acting individually        Acting for the Court

                  Panel consists of ______________________________.

Date: May 30, 2013




November 7, 2008 Revision